Citation Nr: 0402887	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for skin disease.

3.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1986 and from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Honolulu, Hawaii Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran presented testimony during a videoconference 
hearing before the Board in June 2003.

The issue of entitlement to service connection for a skin 
disorder is addressed in the Remand below.  This issue on 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  Pes planus was manifest in service.  

2.  A chronic left ankle disease or injury and a relationship 
to service is not shown.




CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  Left ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a change in the law during the pendency of the 
appeals in this case with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  ]This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  The 
law also included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet subject to a 
final decision by VA as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including the November 2001 VCAA letter to 
her.  That letter advised her what the evidence must show to 
establish entitlement, what information or evidence was still 
needed from her, what she could do to help with her claim, 
when and where to send information, what VA's duty was to 
assist her in obtaining evidence, what had been done to help 
with her claim, and what to do if she had questions or needed 
assistance.  The Board concludes that the discussions in the 
correspondence sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service records and VA examination reports have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.  VA's development and adjudication of the 
veteran's claims were consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral pes planus

Pes planus is not shown in the service medical records before 
June 1990.  A June 1990 service orthopedic clinic record 
indicates that the veteran was asking if she could run.  She 
was advised not to.  She asked about arch supports and stated 
that her feet were getting flatter.  Dr. Scholl's were 
recommended.  

The veteran filed her claim in March 1999.  A June 1999 VA 
examination report notes that she had a history of foot pain 
in both feet and that she wears shoe inserts and contains a 
diagnosis of bilateral pes planus.  

During the veteran's videoconference hearing before the 
undersigned in June 2003, she testified that the military 
gave her arch supports in service and that symptoms continued 
thereafter.

Thus, the evidence shows that the veteran has bilateral pes 
planus which were noted during active service in June 1990.  
Although the examiner in service noted the veteran's 
observation of flat feet without rendering a specific 
diagnosis of the condition, the examiner did advise the 
veteran not to run and recommended Dr. Scholl's.  In light of 
this, the Board will resolve reasonable doubt in the 
veteran's favor and grant service connection for bilateral 
pes planus.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).

Left ankle disability

An October 1986 DA Form 2173 indicates that the veteran was 
seen at a private treatment facility.  She reported that 
while on duty with the reserves that morning, she was doing a 
2 mile run and slipped on a small apple, landing on the side 
of her left foot.  She was complaining of pain in her foot.  
An X-ray was negative.  

On service evaluation in November 1990, the veteran 
complained of left instep numbness for 2 months.  She stated 
that a week before the evaluation, she had developed numbness 
ascending from the left foot to the leg below the knee.  She 
denied swelling and reported a little weakness.  Clinically, 
proprioception was intact, and sensation to pinprick was 
decreased anteriorly and in the superior thighs and toes and 
dorsum of the left foot.  The left foot instep was intact to 
sensation of pinprick.  There was decreased motor strength of 
the thigh, leg, and foot of the left leg.  The impression was 
rule out L4 L5 S1 radiculopathy.  

Service neurosurgical evaluation in December 1990 included 
evaluation of complaints of left ankle limping due to a 
feeling of instability of the ankle.  The assessment was 
sensory deficit of the anterior calf and dorsum of the left 
foot not fitting into a dermatomal or peripheral nerve 
distribution.  No radiculopathy (i.e., pain or weakness) was 
evident.  The assessment was uncertain etiology of sensory 
disturbance.  

On service evaluation in August 1991, the veteran reported 
numbness in the left toes, feet, and lateral side of her leg 
and anterior thigh since December 1990.  She noted that her 
left leg was pointing laterally while walking.  Consultation 
in November 1991 revealed decreased sensation with pinprick 
in the lateral leg area and external rotation of the left 
tibia.  

On service examination in June 1992, the veteran complained 
of numbness on the lateral anterior leg.  Clinically, her 
lower extremities were normal except for left knee surgical 
scars.  Neurologic examination was normal.

On service examination in May 1997, the veteran's feet and 
lower extremities were normal.  

On VA examination in June 1999, the veteran had left and 
right ankle dorsiflexion to 10 degrees, and left and right 
ankle plantar flexion to 60 degrees.  X-rays revealed no 
evidence of fracture, arthritis, or significant abnormality, 
and the radiologist's impression was no significant 
abnormality.  The diagnosis was pain in ankles - not enough 
clinical evidence to make diagnosis.  

During the veteran's videoconference hearing in June 2003, 
she testified that she twisted her left ankle during active 
duty for training in September 1986.  She stated that she was 
not able to finish the physical fitness test because of it.  
She reported that she still had occasional ankle pain and 
swelling.  She stated that her husband is a physical 
therapist for the military and has been treating her for it.  

The evidence does not show any chronic left ankle disease or 
injury.  The service examinations in June 1992 and May 1997 
revealed normal lower extremities, and the VA examiner in 
June 1999 examined the veteran and found insufficient 
clinical evidence to make a diagnosis, and X-rays of the left 
ankle were negative.  The veteran failed to report for a VA 
examination which was scheduled in January 2003.  The purpose 
of the examination was to render an opinion with reasons as 
to whether it is as likely as not that any currently found 
left ankle disability is a result of the sprain the veteran 
experienced in 1986.  

Under these circumstances, the Board concludes that service 
connection is not warranted.  No chronic disease or injury is 
diagnosed and no relationship between it and service is 
shown.  The veteran's testimony that her husband treats her 
does not make up for the absence of a diagnosis of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Her testimony about pain and swelling after service, 
in the absence of a diagnosis and a medical opinion relating 
it to in-service disease or injury, is insufficient.  
Competent evidence of a relationship to service is required.  
Id.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  

Entitlement to service connection for left ankle disability 
is denied.

REMAND

Skin disability

An October 1989 service medical record shows that the veteran 
complained of a rash on her posterior neck and flaking scalp 
and eyebrows.  Clinically, erythematous maculopapular plaques 
were present in the midline posterior neck to hairline.  
There was slight flaking of the scalp and eyebrows.  The 
assessment was seborrheic dermatitis.  Nummular eczema was 
treated by the service department in October 1994.  On 
service department treatment in October 1998, she reported 
intermittent dermatitis of the upper chest and neck for 7 
years.  The veteran reported multiple treatments in the past.  
The assessment by a service department dermatologist in 
November 1998 was seborrheic dermatitis.  Eczematous 
dermatitis was diagnosed on VA examination in June 1999.

The veteran submitted photographs at the time of her 
videoconference hearing before the undersigned in June 2003.  
The photographs show red rashes on her chest.  She testified 
about symptoms and treatment she has had since service.  

The Board concludes that a VA dermatology examination is 
necessary to decide this claim.  

Accordingly, the case is REMANDED for the following action:  

1.  Ask the veteran where she has been 
treated for her skin condition in the 
last two years and assist her in 
obtaining all records of treatment she 
identifies.

2.  Schedule the veteran for a VA 
dermatology examination.  The 
dermatologist should review the 
veteran's claims folder, including the 
October 1989 service medical record 
showing an assessment of seborrheic 
dermatitis, should examiner the veteran, 
and should render an opinion with 
reasons as to what chronic or recurrent 
skin disorder(s) the veteran currently 
has and whether a current skin disorder, 
if any, is related to service.  The 
claims folder should be made available 
to the examiner prior to the 
examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



